UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Amendment No. 2 to FORM 40-F []REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 or [X]ANNUAL REPORT PURSUANT TO SECTION 13(a) OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006Commission File Number 001-14620 Crystallex International Corporation (Exact Name of Registrant as Specified in its Charter) Canada 1040 98-1052628 (Province or other Jurisdiction (Primary Standard Industrial (I.R.S. Employer of Incorporation or Organization) Classification Code Number) Identification No) Suite 1210, 18 King Street East Toronto, Ontario Canada M5C 1C4 (416) 203-2448 (Address and telephone number of Registrant's principal executive offices) Corporation Service Company 1090 Vermont Avenue, N.W., Suite 430 Washington, D.C. 20005 (888) 690-2882 (Name, address and telephone number of agent for service in the United States) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Shares, no par value American Stock Exchange Toronto Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None For annual reports, indicate by check mark the information filed with this Form: [ ]Annual Information Form[X]Audited Annual Financial Statements Indicate the number of outstanding shares of each of the Registrant's classes of capital or common stock as of the close of the period covered by this annual report: The Registrant had 245,424,494 Common Shares outstanding as at December 31, 2006 Indicate by check mark whether the Registrant by filing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 (the "Exchange Act").If "Yes" is marked, indicate the file number assigned to the Registrant in connection with such Rule. Yes 82- NoX Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X
